Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the AFCP 2.0 filed 12/29/21. Claims 16, 25 and 35 have been amended, no new claims have been added, and claims 1-15, 22, and 26-27 were previously cancelled. Therefore, claims 16-21, 23-25, and 28-35 are presently pending in this application.
Claims 16-21, 23-25, and 28-35 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose the specific structure and function recited in these claims such that in claims 16, 25, and 35 a cross flow blower comprising a motor operable to power the rotating impeller blades, the motor located within a central portion of the rotating impeller blades; and a plurality of flow forming blades located within the cross flow blower comprising inlet flow forming blades arranged across an inlet; and central flow forming blades located circumferentially around the motor within the central portion of the rotating impeller blades, and wherein the central flow forming blades are positioned at an angle with respect to the rotating impeller blades. 
The closest prior art of record, Baecke, Gopalakrishnan, Skidmore, and Korovkin, do not specifically disclose the claimed function as presented in claims 16, 25, and 35.
Baecke teaches a cross flow blower (centrifugal fan unit, fig 1 of Baecke) with inlet (1, fig 3 of Baecke), an outlet (8, fig 3 of Baecke), rotating impeller blades (10, fig 1 of Baecke), and 
Gopalakrishnan teaches a blower with an impeller (18, fig 1 of Gopalakrishnan) with a plurality of flow forming blades (guide vanes, 16, fig 2 of Gopalakrishnan).
Skidmore teaches a blower (fig. 1) with flow forming blades (19, fig 2) at the inlet (17, fig 2) being substantially tangent to the rotational direction of the impeller blades (see direction of rotation arrow in fig 2 in relation to guide vanes 19, the vanes are substantially tangent the direction arrow).
Korovkin teaches a blower (diametral fan, fig 1 of Korovkin) with central flow forming blades (guide vanes; 5-9, fig 1 of Korovkin) within a central portion (see col. 2, lines 23- 25 of Korovkin) of the impeller blades positioned at an angle with respect to the impeller blades see vanes 5-9 in fig 1 which are not perpendicular to the impeller vanes). 
However, Baecke, Gopalakrishnan, Skidmore, and Korovkin fail to disclose the central flow forming blades located circumferentially around the motor within the central portion of the rotating impeller blades and to modify would be improper hindsight.
Therefore, claims 16-21, 23-25, and 28-35 have been found allowable since any conclusion of obviousness would be based on improper hindsight reasoning, using knowledge gleaned only from the applicant's disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153. The examiner can normally be reached Monday - Friday 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KELSEY E BALLER/Examiner, Art Unit 3785       

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785